Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the condenser” in line 8 should be “the condenser tube”, and “the collection outlet Ow” should be changed to “the residual collection outlet Ow” to provide proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-purity” in claim 1 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 1, the preamble in lines 1-2 recites “a process for continuous purification of high-purity trimethylaluminum”, however, body of the claim fail to indicate at which step the “high-purity trimethylaluminum” is collected. 
Regarding claim 1, the limitation “the collection outlets” in line 2 on page 4 renders the claim indefinite because it is unclear whether the limitation is referring to each of the collection outlets or fraction outlets O1 to Ox, or outlets Ox+1 to Ox+n, or outlets Op1 to Opn or outlet Ow.
Regarding claim 1, the limitation “S5: charging hot oil and cold oil into the membrane separator, keeping temperatures of the hot oil and the cold oil each be constant at a fixed value so that the temperature accuracy is controlled at ±1 °C, wherein the temperature of the hot oil ranges from 40 °C to 80 °C, and the temperature of the cold oil ranges from 5 °C to 20 °C” renders the claim indefinite because it is unclear in what part of membrane separator the hot and cold oil are being charged? or if the hot and cold oil are being charged in same part? if they are charged in same part, how is the temperature maintained? are hot and cold oil being charged through the dispenser at the top? is hot oil being charged in the heating tube? Is cold oil being charged in the condenser tube?
Claim 1 recites the limitation "the temperature accuracy" in line 5 on page 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the limitation “the membrane separator is provided with a liquid dispenser at its top” renders the claim indefinite because it is unclear whether this liquid dispenser is in addition to the liquid dispenser of claim 1 or it’s the same liquid dispenser.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109569002A (hereinafter referred as ‘002), in view of JPH04154746A (hereinafter referred as ‘746), and US 2514943 (hereinafter referred as “Ferris”).
Regarding claims 1-3, ‘002 teaches a process for purification of high-purity trimethylaluminum from a crude trimethyl aluminum using concentric tube distillation column (refer description under “Technical field” on page 1 and 2). Fig. 1 discloses a distillation apparatus having  heating jacket (7) for heating crude trimethylaluminum, the distillation column comprises a plurality of concentric tubular distillation columns (3), condensing liquid is provided through pipe (6) to a distributor (5) to the plurality of columns (3).
‘002 does not disclose arranging a plurality of outlets at different positions for collecting fractions.
Ferris teaches a film distillation apparatus wherein, wherein liquid to be fractioned is supplied from the top through a distributor in a film (membrane separator), wherein the separator is covered by a heating jacket (2) on its outer surface, condensing columns (5) are provided in an inside of the membrane separator, and a plurality of vertically spaced outlets (7) for collecting condensate fractions.
It would have been an obvious to one of ordinary skill in the art to use the film distillation apparatus having membrane separator with heating and cooling means and collection of distillate at different locations in the process of ‘002 to improve efficiency as taught by Ferris.

‘746 teaches film distillation apparatus having a membrane separator having condenser tube (4) inside of the membrane separator and heating jacket (3) outside of the membrane separator, and also teaches collecting distillate from the condenser tube (see distillate collector 5).
It would have been an obvious matter of design choice to one of ordinary skill in the art to collect distillate at locations along the condenser since collection of distillate at multiple location is taught by Ferris, and collection of distillate at condenser surface is taught by ‘746.
Limitations regarding sampling the collected distillate and classifying the outlets is merely labeling the outlets based on properties of the distillate. One of ordinary skill in the art would expect that quality of distillate would be different based on location from which the distillate is collected since the fractionation is based on condensation. Sampling and evaluating the distillate would have been obvious to correctly identify the quality of distillate. 
Selection of heating and cooling medium and location of inlet and outlet of heating medium would have been an obvious matter of design choice to one of ordinary skill in the art since purpose of heating/cooling medium is to provide heating/cooling, routing heating/cooling medium from top to bottom or bottom to top does not change the function of providing heating/cooling. Maintaining temperature of heating/cooling medium would have also been obvious to perform the process of distillation/fractionation.
Regarding claims 4-5, Ferris teaches pumping the liquid to top of the distillation column via a pipe to flow downward in the column by gravity (fig. 1, C3/L16-20). Selecting type of pump would have been an obvious matter of design choice based on size of apparatus/system.
Regarding claim 6, providing tanks to collect distillate from the outlets would have been an obvious matter of design choice to one of ordinary skill in the art since the distillate from the outlet would have to be collected/stored or supplied to another location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777